     Case 2:13-cv-03016-TOR     ECF No. 460    filed 02/18/21   PageID.18345 Page 1 of 2




 1

 2

 3

 4

 5                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF WASHINGTON
 6

 7   COMMUNITY ASSOCIATION FOR
     RESTORATION OF THE                           NO. 2:13-CV-3016-TOR
 8   ENVIRONMENT, INC, a Washington
     Non-Profit Corporation; and CENTER           ORDER
 9   FOR FOOD SAFETY, INC., a
     Washington, D.C. Non-Profit
10   Corporation

11                            Plaintiffs,

12         v.

13   COW PALACE, LLC, a Washington
     Limited Liability Company, et al.,
14
                              Defendants.
15

16         As the parties’ stipulated Amended Consent Decree (ECF No. 459) has been

17   approved by the Court,

18         IT IS HEREBY ORDERED:

19         The District Court Executive is directed to enter this Order, enter

20   JUDGMENT in accordance with the agreed Amended Consent Decree, provide



     ORDER ~ 1
     Case 2:13-cv-03016-TOR    ECF No. 460   filed 02/18/21    PageID.18346 Page 2 of 2




 1   copies to counsel and CLOSE the file.

 2         The Court retains jurisdiction to enforce the Consent Decree. See Kokkonen

 3   v. Guardian Life Ins. Co. of America, 511 U.S. 375, 381–82 (1994).

 4         DATED February 18, 2021.

 5

 6                                 THOMAS O. RICE
                                United States District Judge
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20




     ORDER ~ 2
